     Case 4:19-cv-00226 Document 200 Filed on 07/01/20 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DWIGHT RUSSELL, ET AL.                          §
    On behalf of themselves and all             §
    Others similarly situated,                  §
                                                §
              Plaintiffs,                       §
                                                §
v.                                              §     CIVIL ACTION NO. 4:19-CV-00226
                                                §
HARRIS COUNTY, TEXAS, ET AL.,                   §
                                                §
              Defendants.                       §


                   NOTICE OF APPEARANCE OF LEAD ATTORNEY


       The undersigned Assistant Attorney General hereby makes her entry of appearance as lead

attorney on behalf of defendants Justices Frank Aguilar, Abigail Anastasio, Ramona Franklin, Greg

Glass, Nikita Harmon, Josh Hill, Kelli Johnson, Robert Johnson, DaSean Jones, Hazel Jones,

Danilo Lacayo, Jason Luong, Amy Martin, Jess McClure, III, Chris Morton, Herb Ritchie, Brock

Thomas, Hillary Unger, George Powell, and Lori Gray.

                                            Respectfully Submitted.

                                            KEN PAXTON
                                            Attorney General of Texas

                                            JEFFREY C. MATEER
                                            First Assistant Attorney General

                                            RYAN L. BANGERT
                                            Deputy First Assistant Attorney General

                                            DARREN L. MCCARTY
                                            Deputy Attorney General for Civil Litigation
Case 4:19-cv-00226 Document 200 Filed on 07/01/20 in TXSD Page 2 of 3



                               SHANNA E. MOLINARE
                               Assistant Attorney General
                               Chief, Law Enforcement Defense Division

                               /s/ Courtney Corbello
                               COURTNEY CORBELLO
                               Assistant Attorney General
                               Texas State Bar No. 24097533
                               SD ID No. 3089117
                               courtney.corbello@oag.texas.gov

                               Law Enforcement Defense Division
                               Office of the Attorney General
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               (512) 463-2080 / Fax (512) 936-2109

                               ATTORNEYS FOR DEFENDANTS




                              Page 2 of 3
     Case 4:19-cv-00226 Document 200 Filed on 07/01/20 in TXSD Page 3 of 3




                             NOTICE OF ELECTRONIC FILING

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify

that I have electronically submitted for filing, a true and correct copy of the above and foregoing in

accordance with the Electronic Case Files System of the Southern District of Texas, on this 1st day

of July 2020.

                                               /s/ Courtney Corbello
                                               COURTNEY CORBELLO
                                               Assistant Attorney General

                                 CERTIFICATE OF SERVICE

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify

that a true and correct copy of the above and forgoing has been served on all counsel of record via

e-mail through the Southern District of Texas’ ECF System on this 1st day of July 2020.


                                               /s/ Courtney Corbello
                                               COURTNEY CORBELLO
                                               Assistant Attorney General




                                              Page 3 of 3
